DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species I, Embodiment 1: Figure 1, Subspecies A, and Claims 1, 4, and 6-7 in the reply filed on August 03, 2022 is acknowledged. Thus, Claims 2-3, 5, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 03, 2022.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: line 18 of Page 6 describes “core block 80 (see Fig. 2)” but is not shown in Fig. 2 of the Drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0320545 A1 to Lo Presti et al. (“Lo Presti”).										As to claim 1, Lo Presti discloses a power semiconductor device comprising: a power semiconductor element (102, 103); a control circuit (106, 107) that controls the power semiconductor element (102, 103); a control substrate (105) having the control circuit (106, 107) mounted thereon; a lid (111) arranged to overlap with at least a portion of the control substrate (105) in a first direction; and at least one external connection terminal (114) having a first portion (116) connected with the control substrate (105), a second portion (123) to be connected with an external apparatus (¶ 0120), and a third portion (117) located between the first portion (116) and the second portion (123) and fixed to the lid (111), the first portion (116) being constituted as a press-fit portion (116) (See Fig. 3, Fig. 4, ¶ 0091, ¶ 0092, ¶ 0095, ¶ 0096, ¶ 0097, ¶ 0100, ¶ 0101, ¶ 0102, ¶ 0103, ¶ 0104, ¶ 0105, ¶ 0106, ¶ 0107, ¶ 0110, ¶ 0112, ¶ 0118, ¶ 0119, ¶ 0120) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it and the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM).							As to claim 4, Lo Presti further discloses wherein the at least one external connection terminal (114) includes a plurality of external connection terminals (114), the plurality of external connection terminals (114) are arranged side by side in a second direction intersecting the first direction, and the press-fit portion (116) of each of the plurality of external connection terminals (114) is arranged to be elastically deformed in a third direction intersecting the first direction and the second direction (See Fig. 3, ¶ 0105, ¶ 0106, ¶ 0107) (Notes: IDS references also show the terminals arranged side by side).														As to claim 6, Lo Presti further discloses wherein a through hole (120A) is formed in the control substrate (105), and the first portion (116) is fitted into the through hole (120A) (See Fig. 3, Fig. 4, ¶ 0105, ¶ 0106, ¶ 0107).						As to claim 7, Lo Presti further discloses wherein the third portion (117) of the at least one external connection terminal (114) and the lid (111) are constituted as one member (150) (See Fig. 3, ¶ 0112) (Notes: the limitation “constituted as one member” appears to depend on the process of formation as described on Pages 10-11 of the Specification. Further, since the third portion and the lid are integrated as lid 150, the limitation “as one member” is met).									Further regarding claim 7, the limitation “constituted as one member” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).			The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Kim et al. (US 2014/0167242 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815